UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November 2015 Commission File Number 000-20860 EZchip Semiconductor Ltd. (Translation of registrant’s name into English) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_ EXPLANATORY NOTE On November 5, 2015, EZchip Semiconductor Ltd. (the “Company”) issued the following two press releases titled: - “EZchip Announces Record Third Quarter 2015 Results”; and - “EZchip Reiterates Benefits of Mellanox Transaction for all Shareholders”. Copies of the press releases are annexed hereto as Exhibit 99.1 and Exhibit 99.2. The information in this explanatory note shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference to Form 6-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZchip Semiconductor Ltd. By: /S/ Dror Israel Name: Dror Israel Title: Chief Financial Officer Date: November 5, 2015 3 Exhibit Index Exhibit 99.1 Press Release of the Company, dated November 5, 2015, titled “EZchip Announces Record Third Quarter 2015 Results.” Exhibit 99.2 Press Release of the Company, dated November 5, 2015, titled “EZchip Reiterates Benefits of Mellanox Transaction for all Shareholders.” 4
